 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         VINCENT L. FIELDS,                            CASE NO. C18-1572JLR

11                              Petitioner,              ORDER
                  v.
12
           UNITED STATES OF AMERICA,
13
                                Respondent.
14

15         Before the court is Petitioner Vincent L. Fields’s motion to stay his petition for

16   habeas corpus under 28 U.S.C. § 2255. (MTS (Dkt. #10); see also Pet. (Dkt. # 1).) Mr.

17   Field’s motion is noted for March 15, 2019. (See Dkt. # 10 (indicating that the Clerk

18   noted Mr. Field’s motion for March 15, 2019).) Respondent Untied States of America

19   (“the Government”) did not file a response. (See generally Dkt.) For the reasons stated

20   below, the court GRANTS Mr. Field’s unopposed motion.

21         In 1987, the United States District Court for the Southern District of California

22   sentenced Mr. Fields to 120 months for offenses related to crack cocaine. See United


     ORDER - 1
 1   States v. Fields, No. CR17-0119JLR (W.D. Wash.), Am. PSI Report (Dkt. # 34) at 6. In

 2   November 1994, the Superior Court for the State of Washington in King County

 3   sentenced Mr. Fields to 219 months for murder and other drug-related offenses. Id. at 7.

 4   In November 2012, this court sentenced Mr. Fields to 18 months for various drug-related

 5   offenses. Id. at 8. On February 26, 2018, this court also sentenced Mr. Fields to 180

 6   months for Armed Bank Robbery and Brandishing a Firearm During and in Relation to a

 7   Crime of Violence. See United States v. Fields, No. CR17-0119JLR (W.D. Wash.),

 8   Judgment (Dkt. # 41) at 2. The court dismissed Count 3, Felon in Possession of a

 9   Firearm as an Armed Career Felon, upon the Government’s motion. Id. at 1.

10          “To alleviate the severe sentencing disparity between crack and powder cocaine,

11   the [Fair Sentencing] Act [of 2010, 21 U.S.C. § 841,] reduced the statutory penalties for

12   cocaine base offenses.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016). In

13   2018, the Congress passed, and the President signed into law, the First Step Act, Pub. L.

14   No. 115-391, 132 Stat. 5194, which made retroactive some provisions of the Fair

15   Sentencing Act. United States v. Sampson, No. 00-CR-6083L, 2019 WL 1141528, at *1

16   (W.D.N.Y. Mar. 13, 2019).

17          On February 14, 2019, the Federal Defenders of San Diego advised Mr. Fields that

18   he is potentially eligible for a sentence reduction for his 1987 conviction pursuant to the

19   terms of the First Step Act. (Fields Decl. (Dkt. # 10) ¶ 1, Ex.) Mr. Fields completed

20   serving his term of confinement for that conviction. See United States v. Fields, No.

21   CR17-0119JLR (W.D. Wash.), Am. PSI Report at 7.

22   //


     ORDER - 2
 1          Mr. Fields argues that a change in his sentence for his 1987 conviction could

 2   change his criminal history and career offender status, which the court calculated for

 3   purposes of considering his sentence in 2018. See id. at 6. Without accepting or

 4   rejecting this argument, before considering Mr. Fields’s 28 U.S.C. § 2255 habeas corpus

 5   petition, the court should know if Mr. Fields qualifies for a First Step Act reduction with

 6   respect to his conviction and sentence in the United States District Court for the Southern

 7   District of California.

 8          As noted above, the Government has not responded to Mr. Field’s motion for a

 9   stay. (See generally Dkt.) “[I]f a party fails to file papers in opposition to a motion,” the

10   court may consider such a failure “as an admission that the motion has merit.” Local

11   Rules W.D. Wash. LCR 7(b)(2). The court considers the Government’s failure here as

12   such an admission.

13          The court, therefore, GRANTS Mr. Field’s motion for stay (Dkt. # 10). The court

14   DIRECTS the Clerk to remove Mr. Field’s 28 U.S.C. § 2255 habeas petition (Dkt. # 1)

15   from its calendar until further notice from the court. The court ORDERS Mr. Fields to

16   notify the court of the result of his First Step Act motion within 15 days of a decision by

17   the United States District Court for the Southern District of California. The court further

18   ORDERS the Government to likewise monitor Mr. Field’s First Step Act motion in the

19   Southern District of California and to notify the court of any decision with respect to that

20   motion. Finally, irrespective of any action by the court in the Southern District of

21   California, the court ORDERS the parties to file a status report every six months

22   //


     ORDER - 3
 1   beginning six months from the date of this order regarding whether the court should lift

 2   the stay at that time.

 3          Dated this 22nd day of March, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
